ORDER

PER CURIAM.
B.G. appeals from the trial court’s judgment terminating his parental rights to A.D.G. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment is supported by substantial evidence, is not contrary to the weight of the evidence, and does not erroneously declare or apply the law. In re S.R.J., Jr., 250 S.W.3d 402, 406 (Mo.App. E.D.2008). An extended opinion *396would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).